COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:           In re Joan Gottlieb Mendell, Individually and in her
                               Capacity as Trustee of the MK Trust No. 2

Appellate case number:         01-20-00750-CV

Trial court case number:       475348

Trial court:                   Probate Court No. 1 of Harris County

       On October 30, 2020, relator, Joan Gottlieb Mendell, individually and in her
capacity as Trustee of the MK Trust No. 2, filed a petition for writ of mandamus
challenging the trial court’s October 22, 2020 “Order Granting Permanent Injunction
Pursuant to Texas Trust Code § 114.008.” The trial court’s October 22, 2020 order requires
that relator take various actions with respect to the MK Trust No. 2, including certain
actions which are to be completed within ten days of the date of the October 22, 2020 order,
on or before November 1, 2020.
       Also on October 30, 2020, relator filed an “Emergency Motion for Temporary
Relief” with this Court, requesting that we stay the enforcement of the trial court’s October
22, 2020 order pending our consideration of relator’s mandamus petition. Relator’s motion
includes a certificate of conference stating that real parties in interest Laurence Scott and
Rachel Chaput are opposed to the relief sought in relator’s motion.
        Relator’s emergency motion for temporary relief is granted. Enforcement of the
trial court’s October 22, 2020 Order Granting Permanent Injunction Pursuant to Texas
Trust Code § 114.008 is stayed pending further consideration of relator’s motion. The
Court further requests real parties in interest Laurence Scott and Rachel Chaput
submit a response to relator’s Emergency Motion for Temporary Relief on or before
Thursday, November 5, 2020.
       This stay is in effect until further order of this Court.
      It is so ORDERED.

Judge’s signature:    /s/Terry Adams
                     Acting individually

Date: October 30, 2020